In re: Johnny Lee Youngblood applying for writs of habeas corpus, certiorari, prohibition and mandamus.
Writ granted. See order
On considering the petition of relator in the above numbered and entitled cause:
Ordered that the Honorable Matthew S. Braniff, Judge, Section “B” of the Criminal District Court, Parish of Orleans, grant an evidentiary hearing on relator’s petition for a writ of habeas corpus filed in that Court and in this Court, and make a determination of the merits of his application after the hearing. It is further Ordered that competent counsel be appointed to represent the relator at this hearing.